             Case 1:18-cr-00234-CCB Document 77 Filed 08/23/21 Page 1 of 3


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                *
                                                        *
v.                                                      *                  Crim. No. CCB-18-234
                                                        *
TYRON EVANS                                             *
                                                        *
*    *   *   *    *   *    *    *   *   *    *    *   * * *       *    *     *   *   *   *    *   *    *   *    *   *

                                        MEMORANDUM AND ORDER

         Now pending is Tyron Evans’s pro se motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) (ECF 72). On February 28, 2019, pursuant to a C-plea, Evans was sentenced to 96

months incarceration following his guilty plea to possession with intent to distribute heroin. (ECF

46). Evans now seeks relief on the basis that he is immunocompromised, prediabetic, and overweight

and that these health conditions increase his risk of severe illness from COVID-19. He also asserts

that USP Big Sandy, where he is currently incarcerated, is taking insufficient precautions to protect

him from the coronavirus, and that his grandmother has serious health issues as well and she has been

left without a caretaker.

         The court is not persuaded that Evans’s proffered reasons for compassionate release rise to

the level of “extraordinary and compelling reasons” within the meaning of § 3582(c)(1)(A)(i). 1

Evans’s medical records (ECF 76) do not support his contention that he suffers from any immune-

weakening condition nor that he is overweight. It does appear that the BOP identified Evans as


1
   Under 28 U.S.C. § 994(t) the United States Sentencing Commission has the responsibility to define “what should be
considered extraordinary and compelling reasons for sentence reduction” under § 3582(c)(1)(A). The most recent
Sentencing Commission policy statement defining “extraordinary and compelling reasons” for sentence reduction,
Guideline § 1B1.13, predates the First Step Act and, as the Fourth Circuit recently held, is not a policy statement that
applies to motions for compassionate release brought by defendants, because its plain text “constrains the entire policy
statement to motions filed solely by the BOP, . . . and not by defendants themselves.” United States v. McCoy, 981 F.3d
271, 281–82 (4th Cir. 2020) (internal quotation marks and citation omitted). In the absence of an “applicable policy
statement[] issued by the Sentencing Commission” concerning what may be an “extraordinary and compelling reason”
for compassionate release when a defendant brings a motion under § 3582(c)(1)(A), “district courts are ‘empowered . . .
to consider any extraordinary and compelling reason for release that a defendant might raise.’” Id. at 284 (quoting United
States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

                                                            1
           Case 1:18-cr-00234-CCB Document 77 Filed 08/23/21 Page 2 of 3


prediabetic in 2019, (ECF 76 at 1), but he has not been diagnosed with diabetes. The CDC’s data

collection shows that “[h]aving either type 1 or type 2 diabetes can make you more likely to get

severely ill from COVID-19.” See COVID-19: People with Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (updated May 13, 2021). The CDC does not, however, identify prediabetes as a risk

factor, nor does Evans present any other evidence that those who are prediabetic are at an increased

risk of severe illness. Absent evidence of other underlying conditions that make Evans particularly

vulnerable to COVID-19, the court does not believe Evans’s prediabetes alone is grounds for

compassionate release. See, e.g., United States v. Hall, No. CR JKB-04-323, 2020 WL 4582712, at

*2 (D. Md. Aug. 10, 2020) (defendant’s “hypertension and prediabetes diagnoses do not sufficiently

differentiate him from the thousands of similarly situated incarcerated individuals to constitute

extraordinary and compelling reasons for judicial relief”). The court acknowledges Evans’s concern

regarding conditions and services at USP Big Sandy. But in light of the court’s conclusion that

Evans’s underlying condition does not rise to the level of an “extraordinary and compelling reason”

warranting a sentence reduction, the court also finds that those circumstances do not provide grounds

for Evans’s sentence to be reduced.

       Neither is the court persuaded by Evans’s contention that his family circumstances rise to the

level of an extraordinary and compelling reason for release. While the court is “‘empowered . . . to

consider any extraordinary and compelling reason for release that a defendant might raise,’” McCoy,

981 F.3d at 284, the United States Sentencing Commission’s most recent policy statement defining

extraordinary and compelling reasons remains “helpful guidance,” id. at 282 n.7. According to the

Commission’s Policy Statement, family circumstances rise to the level of an “extraordinary and

compelling reason” for release where “the caregiver of the defendant’s minor child dies or becomes

incapacitated, or the defendant’s spouse or partner becomes incapacitated and the defendant is the


                                                 2
             Case 1:18-cr-00234-CCB Document 77 Filed 08/23/21 Page 3 of 3


only available caregiver[.]” See U.S.S.G. § 1B1.13 cmt. n.1(C). Evans seeks to care for his

grandmother rather than a minor child, and even if the court were to conclude that the need to care

for a family member who is not a minor child rose to the level of an extraordinary and compelling

reason for release, Evans has not attempted to show that there are no other available caregivers nor

has he provided any documentation of the seriousness of his grandmother’s condition. 2

        Accordingly, Evans’s motion for compassionate release (ECF 72) is DENIED..

        So Ordered this 20th day of August, 2021.


                                                     ___/S/_________________________
                                                     Catherine C. Blake
                                                     United States District Judge




2
 As no extraordinary and compelling reasons exist for a sentence reduction, the court need not address the 18 U.S.C. §
3553(a) factors.

                                                           3
